

INCREMENTAL ASSUMPTION AGREEMENT AND AMENDMENT NO. 1 dated as of August 17, 2017
(this “Agreement”), relating to the CREDIT AGREEMENT dated as of January 31,
2017 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”), among TEREX CORPORATION, a Delaware corporation
(“Terex”), NEW TEREX HOLDINGS UK LIMITED, with company number 02962659, a
limited company organized under the laws of England, TEREX INTERNATIONAL
FINANCIAL SERVICES COMPANY UNLIMITED COMPANY, with company number 327184, a
company organized under the laws of Ireland, and TEREX AUSTRALIA PTY LTD (ACN
010 671 048), a company organized under the laws of Australia and registered in
Queensland, Australia, the Lenders (as defined in Article I of the Credit
Agreement), the Issuing Banks (as defined in Article I of the Credit Agreement)
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Lenders.
A.Pursuant to Section 2.27 of the Credit Agreement, Terex has requested that the
persons set forth on Schedule I hereto (the “Incremental U.S. Term Lenders”)
provide Incremental Term Loans denominated in dollars (the “Incremental U.S.
Term Loans”; the commitments to make such loans, the “Incremental U.S. Term Loan
Commitments”) to Terex in an aggregate principal amount equal to $399,000,000.
B.    The Borrowers have requested that the Credit Agreement be amended in
accordance with Section 2.27(b) of the Credit Agreement to reflect the existence
and terms of this Agreement, the Incremental U.S. Term Loan Commitments and the
Incremental U.S. Term Loans (the Credit Agreement, as amended hereby, being
referred to as the “Amended Credit Agreement”).
C.    The Incremental U.S. Term Lenders are willing to provide Terex with the
Incremental U.S. Term Loans on the terms and subject to the conditions set forth
herein and in the Amended Credit Agreement.
D.    Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Defined Terms. Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement. The
rules of interpretation set forth in Section 1.02 of the Credit Agreement are
hereby incorporated by reference herein, mutatis mutandis. This Agreement shall
be an “Incremental Assumption Agreement” for all purposes of the Amended Credit
Agreement and the other Loan Documents.
SECTION 2.     Incremental U.S. Term Loan Commitments. (a) On the terms and
subject to the conditions set forth herein and in the Amended Credit Agreement,
each Incremental U.S. Term Lender hereby agrees, severally and not jointly, to
make an Incremental U.S. Term Loan to Terex on the Incremental Effective Date
(as defined below) in an aggregate principal amount not to exceed the amount of
the Incremental U.S. Term Loan Commitment set forth opposite its name on
Schedule I hereto. The Incremental U.S. Term Loan Commitments shall
automatically terminate upon the making of the Incremental U.S. Term Loans on
the Incremental Effective Date. Terex hereby unconditionally promises to repay
the Incremental U.S. Term Loans in accordance with Section 2.11 of the Amended
Credit Agreement. Amounts borrowed as Incremental U.S. Term Loans and
subsequently repaid may not be reborrowed.




--------------------------------------------------------------------------------

2


(b)     With effect from the Incremental Effective Date, unless the context
shall otherwise require, (i) the Incremental U.S. Term Loans shall constitute
“U.S. Term Loans” and “Loans” and (ii) each person that holds Incremental U.S.
Term Loans from time to time shall be a “U.S. Term Lender” and a “Lender”, in
each case, for all purposes under the Amended Credit Agreement and the other
Loan Documents.
(c)     The proceeds of the Incremental U.S. Term Loans shall be used solely to
finance the repayment in full of the U.S. Term Loans outstanding immediately
prior to the Incremental Effective Date.
SECTION 3.     Amendments. Effective as of the Incremental Effective Date, the
Credit Agreement is hereby amended as follows:
(a)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical order:
“Applicable Credit Rating” means, at any time, the public corporate rating from
S&P and the public corporate family rating from Moody’s, in each case of Terex
at such time. Terex shall promptly inform the Administrative Agent of any change
in the Applicable Credit Rating that would result in a change in the Applicable
Percentage.
“First Incremental Effective Date” shall mean the date on which the conditions
precedent set forth in Section 5 of the Incremental Assumption Agreement and
Amendment No. 1 shall have been satisfied, which date is August 17, 2017.
“Incremental Assumption Agreement and Amendment No. 1” shall mean that certain
Incremental Assumption Agreement and Amendment No. 1 dated as of August 17,
2017, among Terex, the other Loan Parties party thereto, the Lenders party
thereto, the Administrative Agent and the Collateral Agent.
(b)     Clause (a) of the definition of the term “Applicable Percentage” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
(a)     with respect to any U.S. Term Loan, (i) 2.25% per annum, in the case of
a Eurocurrency Term Loan, or (ii) 1.25% per annum, in the case of an ABR Term
Loan; provided that, during any period that the Applicable Credit Rating shall
be BB- or better from S&P and Ba3 or better from Moody’s, in each case with no
negative outlook, and no Event of Default shall have occurred and be continuing,
each of the Applicable Percentages referred to above in this clause (a) shall be
reduced by 0.25%, and
(c)     The final sentence of the definition of the term “Interest Period” set
forth in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
Notwithstanding the foregoing, the Interest Period with respect to the borrowing
of the U.S. Term Loans on the First Incremental Effective Date shall be a period
commencing on the First Incremental Effective Date and ending on September 29,
2017.
(d)     The definition of the term “U.S. Term Loan Commitment” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“U.S. Term Loan Commitment” shall have the meaning assigned to the term
“Incremental U.S. Term Loan Commitment” in the Incremental Assumption Agreement
and Amendment No. 1.




--------------------------------------------------------------------------------

3


(e)     The definition of the term “U.S. Term Loans” set forth in Section 1.01
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
“U.S. Term Loans” shall have the meaning assigned to the term “Incremental U.S.
Term Loans” in the Incremental Assumption Agreement and Amendment No. 1.
(f)     Section 2.11(a) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:
Terex shall pay to the Administrative Agent, for the account of the U.S. Term
Lenders, on the last Business Day of each March, June, September and December of
each year (each such date being called a “U.S. Term Loan Repayment Date”),
commencing on the last Business Day of September 2017, a principal amount of the
U.S. Term Loans (as adjusted from time to time pursuant to Sections 2.12(b),
2.13(e), 2.27(d) and 9.04(l)) equal to $1,000,000, with the balance payable on
the Term Loan Maturity Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.
(g)     The first clause of the first sentence of Section 2.12(d) of the Credit
Agreement is hereby amended in its entirety to read as follows:
Notwithstanding the foregoing, in the event that, prior to the six-month
anniversary of the First Incremental Effective Date,
SECTION 4.     Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, each Loan Party party hereto hereby
represents and warrants to the Administrative Agent and each of the Incremental
U.S. Term Lenders that:
(a)     This Agreement has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against
each of the Loan Parties party hereto in accordance with its terms except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(b)     At the time of and immediately after giving effect to this Agreement,
the representations and warranties set forth in Article III of the Amended
Credit Agreement are true and correct in all material respects (or, in the case
of any representations and warranties qualified by materiality, Material Adverse
Effect or words of similar import, in all respects) on and as of the date hereof
with the same effect as though made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall have been true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality,
Material Adverse Effect or words of similar import, in all respects) as of such
earlier date.
(c)     Each Borrower and each other Loan Party is in compliance in all material
respects with all the terms and provisions set forth in each Loan Document on
its part to be observed or performed, and at the time of and immediately after
giving effect to this Agreement, no Event of Default or Default has occurred and
is continuing.




--------------------------------------------------------------------------------

4


SECTION 5.     Conditions to Effectiveness. The effectiveness of this Agreement
and the obligations of the Incremental U.S. Term Lenders to provide the
Incremental U.S. Term Loans are subject to the satisfaction or waiver of the
following conditions precedent (the date on which all such conditions are
satisfied or waived, the “Incremental Effective Date”):
(a)     the Administrative Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of Terex, each
Subsidiary Guarantor and each Incremental U.S. Term Lender;
(b)     the representations and warranties set forth in Section 4 shall be true
and correct, and the Administrative Agent shall have received a certificate to
that effect, dated the Incremental Effective Date and signed by a President, a
Vice President or a Financial Officer of Terex;
(c)     Terex shall have paid to the Administrative Agent and the Incremental
U.S. Term Lenders all fees and other amounts due and payable by it on or prior
to the Incremental Effective Date and, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by any Loan Party under any Loan Document;
(d)     the Administrative Agent shall have received (i) a certificate as to the
good standing of Terex and each Subsidiary Guarantor as of a recent date, from
the Secretary of State of the State (or comparable entity) of the state (or
comparable jurisdiction) of its organization (or, if such jurisdiction does not
issue such certificates, a comparable document or the results of searches of
official registries demonstrating good standing or lack of insolvency
proceedings against such person, as available); (ii) a certificate of the
Secretary or Assistant Secretary of Terex and each Subsidiary Guarantor dated
the Incremental Effective Date and certifying (A) that attached thereto is a
true and complete copy of (1) the by-laws (or comparable organizational
documents) and (2) the certificate or articles of incorporation (or comparable
organizational documents), including all amendments thereto, certified as of a
recent date by such Secretary of State (or comparable entity), in each case of
such person as in effect on the Incremental Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below
(or, if such by-laws (or comparable documents) or certificate or articles of
incorporation (or comparable documents) have not been amended or modified since
any delivery thereof to the Administrative Agent on or following the Closing
Date, certifying that no such amendment or modification has occurred), (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or comparable governing body) of Terex and each Subsidiary
Guarantor authorizing the execution, delivery and performance of this Agreement
and, in the case of Terex, the borrowing hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
and (C) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such person; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above;
(e)     on the Incremental Effective Date, immediately after giving effect to
the making of the Incremental U.S. Term Loans, the Senior Secured Leverage Ratio
shall be less than or equal to 2.75 to 1.00, and the Administrative Agent shall
have received a certificate to that effect (containing reasonably detailed
calculations thereof) dated as of the Incremental Effective Date and executed by
a Financial Officer of Terex;




--------------------------------------------------------------------------------

5


(f)     the Administrative Agent shall have received, on behalf of itself and
the Lenders, executed legal opinions of (i) the General Counsel of Terex and
(ii) Bryan Cave LLP, counsel to the Borrower and the Subsidiary Guarantors, in
each case, (A) dated the Incremental Effective Date, (B) addressed to the
Administrative Agent and the Incremental U.S. Term Lenders and (C) covering such
matters as the Administrative Agent shall reasonably request, and Terex hereby
requests such counsel to deliver such opinions; and
(g)     the Administrative Agent shall have received all documentation and other
information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
The Administrative Agent shall notify Terex and the Incremental U.S. Term
Lenders of the Incremental Effective Date, and such notice shall be conclusive
and binding.
SECTION 6.     Real Estate Collateral. Terex shall, and shall cause Terex USA,
LLC to, deliver to the Collateral Agent as soon as practicable and in any event
within 60 calendar days after the Incremental Effective Date (or such later date
as shall be acceptable to the Collateral Agent in its sole discretion), (i) an
amendment to the Mortgage encumbering the Mortgaged Property which shall provide
that such Mortgage remains in full force and effect and continues to secure the
Obligations and (ii) if available in the applicable jurisdiction, a date down
endorsement to the mortgagee’s title policy issued to the Administrative Agent
in connection with the Mortgage in respect of the Mortgaged Property, in each
case in form and substance satisfactory to the Administrative Agent.
SECTION 7.     Consent and Reaffirmation. Terex and each Subsidiary Guarantor
hereby (a) consents to this Agreement and the transactions contemplated hereby,
(b) agrees that, notwithstanding the effectiveness of this Agreement, the
Guarantee and Collateral Agreement and each of the other Security Documents to
which it is a party continue to be in full force and effect, (c) affirms and
confirms its guarantee (in the case of a Guarantor) of the Obligations and the
pledge and/or grant (in the case of a Grantor (as defined in the Guarantee and
Collateral Agreement)) of a security interest in its assets as Collateral
pursuant to the Security Documents to secure the Obligations, all as provided in
the Loan Documents, and (d) acknowledges and agrees that such guarantee, pledge
and/or grant continues in full force and effect in respect of, and to secure,
the Obligations, including the Incremental U.S. Term Loans. Without limiting the
foregoing, nothing herein contained shall be construed as a novation of any of
the Loan Documents or a substitution or novation of the Obligations or
instruments guaranteeing or securing the same, which Loan Documents, Obligations
and instruments shall remain and continue in full force and effect.
SECTION 8.     Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.     Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.




--------------------------------------------------------------------------------

6


SECTION 10.     Notices. All notices hereunder or in connection herewith shall
be given in accordance with the provisions of Section 9.01 of the Credit
Agreement.
SECTION 11.     Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
[Remainder of this page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


TEREX CORPORATION,
By /s/ Eric I Cohen
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President



GENIE HOLDINGS, INC.
GENIE INDUSTRIES, INC. 
TEREX SOUTH DAKOTA, INC.
TEREX WASHINGTON, INC.
TEREX ADVANCE MIXER, INC.
TEREX FINANCIAL SERVICES, INC.,


By /s/ Eric I Cohen
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President





TEREX USA, LLC.
By /s/ Eric I Cohen
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President





TEREX UTILITIES, INC.
By /s/ Eric I Cohen
 
 
 
Name: Eric I Cohen
 
Title: Senior Vice President






--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent and Collateral Agent,
 
by
 
 
 
Name:
 
Title:
 
by
 
 
 
Name:
 
Title:
 
 
 








--------------------------------------------------------------------------------






SCHEDULE I
Incremental U.S. Term Loan Commitments




Incremental U.S. Term Lender
Incremental U.S. Term Loan Commitment
Credit Suisse AG, Cayman Islands Branch


$399,000,000


TOTAL


$399,000,000










--------------------------------------------------------------------------------





SCHEDULE II
SUBSIDIARY GUARANTORS




Subsidiary
State of Formation
Genie Holdings, Inc.
Washington
Genie Industries, Inc.
Washington
Terex South Dakota, Inc.
Delaware
Terex USA, LLC
Delaware
Terex Utilities, Inc.
Oregon
Terex Washington, Inc.
Washington
Terex Advance Mixer, Inc.
Delaware
Terex Financial Services, Inc.
Delaware










